UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMY VYOLPERT,

INFORMA BUSINESS INTELLIGENCE, INC,

eters engl te

Plaintiff,

~ against -

Defendant,

ee ee

CARE RIA VOARI ARES mecieentsb Aiken /e9ike Reaeedloffil

weeX
18-cy-4319 (PGG) (IKHP)
STIPULATION OF
VOLUNTARY DISMISSAL
WITH PREJUDICE

wannX

IT IS HEREBY STIPULATED AND AGREED, by and between the parties in the

above captioned action, through their undersigned counsel, that this action is hereby dismissed,

with prejudice, in accordance with Rule 44 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

and with each party to bear its own costs, expenses, disbursements and attorneys’ fees.

Dated: July 24, 2019

a
. oN x aa

~ “HR geal OF

 

 

 

Daniel R, Bright

Lichten & Bright, P.C,

387 Park Avenue South,

5" Floor

New York, NY 10016

(646) 588-4871

(646) 588-4877 (fax)
dbright@lichtenandbright.com

Attomeys for Plaintiff

ony r B. Rubin
Z Levin Cohn Ferris Glovsky
i

iM Popeo, P.C,
666 Third Avenue
New York, NY 10017
(212) 935-3000
(212) 983-3115 (fax)
jbrubin@mintz.com

Attomeysfpy ORDERE ED:

faudla Gaypdly
Pal G Gardephe, U.S.Dd,
me dy 27, 20/9

 

 
